United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-4376
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the Western
                                       * District of Missouri.
Joseph H. Brown,                       *
                                       * [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: December 5, 2006
                                Filed: December 21, 2006
                                 ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Joseph H. Brown appeals the district court’s1 dismissal of his “Motion to
Reopen Judgment or in the Alternative Motion Seeking Relief Pursuant to a Writ of
Audita Querela.” We grant Brown leave to proceed in forma pauperis on appeal, and
we summarily affirm. See 8th Cir. R. 47A(a). We also deny as moot Brown’s motion
for appellate counsel.
                       ______________________________



      1
      The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri.